


110 HR 6172 IH: Crime Victim Restitution and Court Fee

U.S. House of Representatives
2008-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6172
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2008
			Mr. Ramstad (for
			 himself, Mr. Kind,
			 Mr. Walz of Minnesota,
			 Mr. Kline of Minnesota,
			 Ms. McCollum of Minnesota,
			 Mr. Ellison,
			 Mrs. Bachmann,
			 Mr. Peterson of Minnesota, and
			 Mr. Oberstar) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  offset against income tax refunds to pay for State judicial debts that are
		  past-due.
	
	
		1.Short titleThis Act may be cited as the
			 Crime Victim Restitution and Court Fee
			 Intercept Act.
		2.Offset of State judicial debts against
			 income tax refund
			(a)In generalSection 6402 of the Internal Revenue Code
			 of 1986 (relating to authority to make credits or refunds) is amended by
			 redesignating subsections (f) through (k) as subsections (g) through (l),
			 respectively, and by inserting after subsection (e) the following:
				
					(f)Collection of past-due, legally enforceable
				State judicial debts
						(1)In generalUpon receiving notice from any State
				judicial branch or State agency designated by the chief justice of the State’s
				highest court that a named person owes a past-due, legally enforceable State
				judicial debt to or in such State, the Secretary shall, under such conditions
				as may be prescribed by the Secretary—
							(A)reduce the amount of any overpayment
				payable to such person by the amount of such State judicial debt;
							(B)pay the amount by which such overpayment is
				reduced under subparagraph (A) to such State judicial branch or State agency
				and notify such State judicial branch or State agency of such person’s name,
				taxpayer identification number, address, and the amount collected; and
							(C)notify the person making such overpayment
				that the overpayment has been reduced by an amount necessary to satisfy a
				past-due, legally enforceable State judicial debt.
							If an offset is made pursuant to a
				joint return, the notice under subparagraph (B) shall include the names,
				taxpayer identification numbers, and addresses of each person filing such
				return.(2)Priorities for offsetAny overpayment by a person shall be
				reduced pursuant to this subsection—
							(A)after such overpayment is reduced pursuant
				to—
								(i)subsection (a) with respect to any
				liability for any internal revenue tax on the part of the person who made the
				overpayment;
								(ii)subsection (c) with respect to past-due
				support;
								(iii)subsection (d) with respect to any
				past-due, legally enforceable debt owed to a Federal agency; and
								(iv)subsection (e) with respect to any
				past-due, legally enforceable State income tax obligations; and
								(B)before such overpayment is credited to the
				future liability for any Federal internal revenue tax of such person pursuant
				to subsection (b).
							If the Secretary receives notice from
				1 or more State agencies, or from 1 or more State agencies and the State
				judicial branch, of more than 1 debt subject to paragraph (1) that is owed by
				such person to such State agency or State judicial branch, any overpayment by
				such person shall be applied against such debts in the order in which such
				debts accrued.(3)Notice; consideration of
				evidenceRules similar to the
				rules of subsection (e)(4) shall apply with respect to debts under this
				subsection.
						(4)Past-due, legally enforceable State
				judicial debt
							(A)In generalFor purposes of this subsection, the term
				past-due, legally enforceable State judicial debt means a
				debt—
								(i)which resulted from a judgment or sentence
				rendered by any court or tribunal of competent jurisdiction which—
									(I)handles criminal or traffic cases in the
				State; and
									(II)has determined an amount of State judicial
				debt to be due; and
									(ii)which resulted from a State judicial debt
				which has been assessed and is past-due but not collected.
								(B)State judicial debtFor purposes of this paragraph, the term
				State judicial debt includes court costs, fees, fines,
				assessments, restitution to victims of crime, and other monies resulting from a
				judgment or sentence rendered by any court or tribunal of competent
				jurisdiction handling criminal or traffic cases in the State.
							(5)RegulationsThe Secretary shall issue regulations
				prescribing the time and manner in which State judicial branches and State
				agencies must submit notices of past-due, legally enforceable State judicial
				debts and the necessary information that must be contained in or accompany such
				notices. The regulations shall specify the types of State judicial monies and
				the minimum amount of debt to which the reduction procedure established by
				paragraph (1) may be applied. The regulations may require State judicial
				branches and State agencies to pay a fee to reimburse the Secretary for the
				cost of applying such procedure. Any fee paid to the Secretary pursuant to the
				preceding sentence shall be used to reimburse appropriations which bore all or
				part of the cost of applying such procedure.
						(6)Erroneous payment to StateAny State judicial branch or State agency
				receiving notice from the Secretary that an erroneous payment has been made to
				such State judicial branch or State agency under paragraph (1) shall pay
				promptly to the Secretary, in accordance with such regulations as the Secretary
				may prescribe, an amount equal to the amount of such erroneous payment (without
				regard to whether any other amounts payable to such State judicial branch or
				State agency under such paragraph have been paid to such State judicial branch
				or State
				agency).
						.
			(b)Disclosure of return
			 informationSection
			 6103(l)(10) of the Internal Revenue Code of 1986 (relating to disclosure of
			 certain information to agencies requesting a reduction under subsection (c),
			 (d), or (e) of section 6402) is amended by striking or (e) each
			 place it appears in the text and heading and inserting (e), or
			 (f).
			(c)Conforming amendments
				(1)Section 6402(a) of the Internal Revenue
			 Code of 1986 is amended by striking and (e) and inserting
			 (e), and (f).
				(2)Paragraph (2) of section 6402(d) of such
			 Code is amended by striking subsection (e) and inserting
			 subsections (e) and (f).
				(3)Paragraph (3)(B) of section 6402(e) of such
			 Code is amended to read as follows:
					
						(B)before such overpayment is—
							(i)reduced pursuant to subsection (f) with
				respect to past-due, legally enforceable State judicial debts, and
							(ii)credited to the future liability for any
				Federal internal revenue tax of such person pursuant to subsection
				(b).
							.
				(4)Section 6402(g) of such Code, as so
			 redesignated, is amended by striking or (e) and inserting
			 (e), or (f).
				(5)Section 6402(i) of such Code, as so
			 redesignated, is amended by striking or (e) and inserting
			 , (e), or (f).
				(d)Effective
			 dateThe amendments made by
			 this Act shall apply to refunds payable for taxable years beginning after
			 December 31, 2006.
			
